Case 1:18-cv-06369-RPK-PK Document 123 Filed 04/27/21 Page 1 of 2 PageID #: 7304

                                                       U.S. Department of Justice

                                                       United States Attorneys
                                                       Eastern District of New York
                                                       Northern District of Georgia

                                                       April 27, 2021

 Honorable Rachel P. Kovner
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     United States v. UBS Securities LLC, et al., No. 18-CV-6369 (RPK/PK)

 Dear Judge Kovner:

        The United States writes to provide notice of supplemental authority relevant to
 Defendants’ pending Rule 72(a) objections to Magistrate Judge Kuo’s Memorandum and Opinion
 dated November 30, 2020. See ECF Nos. 88, 90.

          As the Court is aware, the United States filed suit against Defendant UBS AG and three
 of its affiliates (together, “UBS”). The Complaint (ECF No. 1) asserts claims under the Financial
 Institutions Reform, Recovery, and Enforcement Act, 12 U.S.C. § 1833a (“FIRREA”). It seeks
 the imposition of the maximum civil penalties available at law for predicate offenses of mail fraud
 (18 U.S.C. §1341), wire fraud (18 U.S.C. § 1343), bank fraud (18 U.S.C. § 1344), and violations
 of 18 U.S.C. §§ 1005 and 1014. The claims arise from UBS’ underwriting and sale of 40
 residential mortgage-backed securities (“RMBS”) in 2006 and 2007.

         FIRREA’s plain language allows for the Court in this case to impose civil penalties up to
 the amount of the pecuniary losses to any “person other than the violator,” if the predicate violation
 “results in” loss to any such person. 12 U.S.C. § 1833a(b)(3)(A).
        In its motion to compel “loss causation” related discovery from the Departments of
 Housing and Urban Development and Treasury, UBS has taken the position that the use of the
 word “results” in the statute requires the government to prove proximate causation of losses in
 order for the Court to be authorized to impose a penalty pursuant to 12 U.S.C. § 1833a(b)(3)(A).
 See UBS Mot. to Compel 20-22, ECF No. 67; UBS Objs. 23 n.5, ECF No. 90; UBS Reply 8-9,
 ECF No. 94.
         On March 31, 2021, the Second Circuit issued a published opinion, attached hereto,
 addressing the question of the meaning of “results” in a criminal sentencing statute, holding that
 the term means “but for” causation and does not incorporate proximate causation. See United
 States v. Felder, No. 19-897-CR, 2021 WL 1201340, at *6-8 (2d Cir. Mar. 31, 2021).
Case 1:18-cv-06369-RPK-PK Document 123 Filed 04/27/21 Page 2 of 2 PageID #: 7305
 Page 2


 Respectfully submitted,

 MARK J. LESKO                            KURT R. ERSKINE
 Acting United States Attorney            Acting United States Attorney
 Eastern District of New York             Northern District of Georgia


 /s/                                      /s/
 BONNI J. PERLIN                          ARMEN ADZHEMYAN
 MICHAEL J. CASTIGLIONE                   AUSTIN M. HALL
 RICHARD K. HAYES                         Assistant United States Attorneys
 EDWARD K. NEWMAN                         Richard B. Russell Federal Building
 MELANIE SPEIGHT                          75 Ted Turner Dr. SW, Suite 600
 Assistant United States Attorneys        Atlanta, GA 30303-3309
 271A Cadman Plaza East                   (404) 581-6000
 Brooklyn, NY 11201-1820
 (718) 254-7000




 cc: All counsel of record (via ECF)
